DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is responsive to communications through the applicant’s application filed on 06/23/2020.
	
Information Disclosure Statement
IDS submitted on 06/23/2020 have been considered by examiner.  A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the candidate tables" in lines 9, 11-12, and 14.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 2 recites limitation "the candidate tables" line 2 and limitation "the table" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the auxiliary field” in lines 3, and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the preliminary rankings” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the multiple modalities of the table” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites limitation “the electronic document ” in lines 2, and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites limitation “the preliminary rankings” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “biasing the calculated relevancies in favor of candidate passages appearing earlier in the auxiliary field” in lines 6-7.  The limitation is unclear the auxiliary field comprises the fields of the table (as lines 3-5 of claim 1).  It is unclear which “earlier” in the auxiliary field is.
Claim 2 recites “the intrinsic table similarity score of the table”.  However, claim 1 recites limitation the intrinsic table similarity score for each the candidate tables.  It is unclear if the intrinsic table similarity score of the table, the candidate table, or the preliminarily ranked candidate table.
Claims 10-13, 16, 18, and 19-20 recite limitations similar to limitations of claims 1-4, 7, and 9 and are rejected for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zoryn et al. (US 2016/0012052).
With respect to claim 1, Zoryn discloses a method comprising, automatically: 
representing each of a plurality of tables as a multi-field text document in which: different modalities of the table are represented as separate fields, and a concatenation of all the modalities is represented as a separate, auxiliary field
(para.[0042], [0053]: web snapshot can include tables in HTML format, table has a subject column, and column headers, columns/attributes/fields in the table are the same as a separate, auxiliary fields) ;
 receiving a query
(para.[0074]: keyword search or query contains terms); 
executing the query on the multi-field text documents, to retrieve a list of preliminarily-ranked candidate tables out of the plurality of tables
(fig. 3 & 4, para. [0087]-[0096]: table list of one or more tables, each table has keywords hit for at least one or more query token (keyword), ranking one or more tables in the list based on the approximate ranking score of each table to provide filtered table list 318, para.[0078]: table list comprises candidate tables); 
calculating an intrinsic table similarity score for each of the candidate tables, based on the query and the auxiliary field
(para.[0136]-[0142]: ranking features such as how many subject column values have keyword hits, how much it overlaps with keyword hits, how much overlap between the subject column name and query, fig.9 and para.[0136]-[0137], [0143]: ranker 903 using one of ranking features to calculated a ranking feature weight for a table); 
calculating an extrinsic table similarity score for each of the candidate tables, based on a cluster hypothesis of the candidate tables 
(para.[0139]: ranking feature such as keyword hits/matches in attribute column names caption, url, title, page level heading, all the headings combined (≈ cluster hypothesis), fig.9 and para.[0136]-[0137], [0143]: ranker 903 using another one of ranking features to calculated another ranking feature weight for the table); 
combining: the preliminary rankings, the intrinsic table similarity scores, and the extrinsic table similarity scores, to re-rank the candidate tables; and providing an ordered list of the re-ranked candidate tables
(para. [0143], [0150]: sum of the weighs of ranking features of a table, the weight sum of features is a score can be used to rank candidate table relative to other candidate tables).  
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Zoryn teaches said calculation of the intrinsic table similarity score comprises, for each of the candidate tables: extracting candidate passages from the auxiliary field using a partially-overlapping sliding window(para.[0136]-[0137]: overlap between the query and subject column name of the table); calculating a relevancy of the query to each of the candidate passages; biasing the calculated relevancies in favor of candidate passages appearing earlier in the auxiliary field; and using a highest one of the biased calculated relevancies as the intrinsic table similarity score of the table (para.[0093], [0138]-[0140]: keyword hits/matches in the column, caption, title,…, ).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Zoryn teaches the multiple modalities of the table comprise at least some of: a title of an electronic document which contains the table; a caption of the table, appearing adjacent to the table in the electronic document; a schema defined by column labels of the table; and tabular data contained in cells of the table (para.[0086]: table with page titles, table captions, …).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 4 and furthermore Zoryn teaches the tabular data comprise: an ordered concatenation of rows of the table from top to bottom, wherein, in each of the rows: when the table is in a language written from left-to-right, cells of the row are concatenated from left to right, when the table is in a language written from right-to-left, cells of the row are concatenated from right to left (para.[0034]: table has columns and rows, table can be rotated).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 4 and furthermore Zoryn teaches said retrieval of the list of preliminarily-ranked candidate tables is based on individual weights that are assigned to the separate fields of the multi-field text documents (para.[0092]: keyword hit for query token, wherein the keyword hits include hits in fields of the table).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 4 and furthermore Zoryn teaches a further modality of the table comprises contents of the electronic document which contains the table; and said retrieval of the list of preliminarily-ranked candidate tables is based on a relevance of the query to the contents of the electronic document (fig.3, para.[0092]-[0093]: the inverse document frequency for each token included in the query tokens).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 4 and furthermore Zoryn teaches said retrieval of the list of preliminarily-ranked candidate tables is based on an interestingness score calculated for each of the tables, wherein the interestingness score increases with greater diversity of tabular data contained in earlier- appearing columns of the table (para.[0093]: sum of the inverse document frequency for any included query tokens).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Zoryn teaches said combination is performed in the following order: 24P201908294US01 (a) the extrinsic table similarity scores are combined with the preliminary rankings; and (b) the intrinsic table similarity scores are combined with (a) (para. [0143], [0150]: sum of the weighs of ranking features of a table, the weight sum of features is a score can be used to rank candidate table relative to other candidate tables, the sum can be performed and any order).  
With respect to claim 10, Zoryn discloses a system comprising: 
(a) at least one hardware processor (para.[0026]: processor); and 
(b) a non-transitory computer-readable storage medium having program code embodied therewith, the program code executable by said at least one hardware processor to automatically (para.[0026]: computer readable media for storing computer executable instructions): 
represent each of a plurality of tables as a multi-field text document in which: different modalities of the table are represented as separate fields, and a concatenation of all the modalities is represented as a separate, auxiliary field
(para.[0042], [0053]: web snapshot can include tables in HTML format, table has a subject column, and column headers, columns/attributes/fields in the table are the same as a separate, auxiliary fields), 
receive a query
(para.[0074]: keyword search or query contains terms), 
execute the query on the multi-field text documents, to retrieve a list of preliminarily-ranked candidate tables out of the plurality of tables
(fig. 3 & 4, para. [0087]-[0096]: table list of one or more tables, each table has keywords hit for at least one or more query token (keyword), ranking one or more tables in the list based on the approximate ranking score of each table to provide filtered table list 318, para.[0078]: table list comprises candidate tables), 
calculate an intrinsic table similarity score for each of the candidate tables, based on the query and the auxiliary field
(para.[0136]-[0142]: ranking features such as how many subject column values have keyword hits, how much it overlaps with keyword hits, how much overlap between the subject column name and query, fig.9 and para.[0136]-[0137], [0143]: ranker 903 using one of ranking features to calculated a ranking feature weight for a table), 
calculate an extrinsic table similarity score for each of the candidate tables, based on a cluster hypothesis of the candidate tables
(para.[0139]: ranking feature such as keyword hits/matches in attribute column names caption, url, title, page level heading, all the headings combined (≈ cluster hypothesis), fig.9 and para.[0136]-[0137], [0143]: ranker 903 using another one of ranking features to calculated another ranking feature weight for the table), 
combine: the preliminary rankings, the intrinsic table similarity scores, and the extrinsic table similarity scores, to re-rank the candidate tables, and provide an ordered list of the re-ranked candidate tables
(para. [0143], [0150]: sum of the weighs of ranking features of a table, the weight sum of features is a score can be used to rank candidate table relative to other candidate tables).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Zoryn teaches said calculation of the intrinsic table similarity score comprises, for each of the candidate tables: extracting candidate passages from the auxiliary field using a partially-overlapping sliding window (para.[0136]-[0137]: overlap between the query and subject column name of the table); calculating a relevancy of the query to each of the candidate passages; biasing the calculated relevancies in favor of candidate passages appearing earlier in the auxiliary field; and 25P201908294US01 using a highest one of the biased calculated relevancies as the intrinsic table similarity score of the table (para.[0093], [0138]-[0140]: keyword hits/matches in the column, caption, title,…, ).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Zoryn teaches the multiple modalities of the table comprise at least some of: a title of an electronic document which contains the table; a caption of the table, appearing adjacent to the table in the electronic document; a schema defined by column labels of the table; and tabular data contained in cells of the table(para.[0086]: table with page titles, table captions, …).  
Claim 14 is rejected for the reasons set forth hereinabove for claim 13 and furthermore Zoryn teaches the tabular data comprise: an ordered concatenation of rows of the table from top to bottom, wherein, in each of the rows: when the table is in a language written from left-to-right, cells of the row are concatenated from left to right, when the table is in a language written from right-to-left, cells of the row are concatenated from right to left (para.[0034]: table has columns and rows, table can be rotated).  
Claim 15 is rejected for the reasons set forth hereinabove for claim 13 and furthermore Zoryn teaches said retrieval of the list of preliminarily-ranked candidate tables is based on individual weights that are assigned to the separate fields of the multi-field text documents (para.[0092]: keyword hit for query token, wherein the keyword hits include hits in fields of the table).  
Claim 16 is rejected for the reasons set forth hereinabove for claim 13 and furthermore Zoryn teaches a further modality of the table comprises contents of the electronic document which contains the table; and said retrieval of the list of preliminarily-ranked candidate tables is based on a relevance of the query to the contents of the electronic document (fig.3, para.[0092]-[0093]: the inverse document frequency for each token included in the query tokens).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 13 and furthermore Zoryn teaches said retrieval of the list of preliminarily-ranked candidate tables is based on an interestingness score calculated for each of the tables, wherein the interestingness score increases with greater diversity of tabular data contained in earlier- appearing columns of the table (para.[0093]: sum of the inverse document frequency for any included query tokens).  
Claim 18 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Zoryn teaches said combination is performed in the following order: (i) the extrinsic table similarity scores are combined with the preliminary rankings; and (ii) the intrinsic table similarity scores are combined with (i) (para. [0143], [0150]: sum of the weighs of ranking features of a table, the weight sum of features is a score can be used to rank candidate table relative to other candidate tables, the sum can be performed and any order).  
With respect to claim 19, Zoryn discloses a computer program product comprising a non-transitory computer-readable storage medium having program code embodied therewith, the program code executable by at least one hardware processor to automatically: 
represent each of a plurality of tables as a multi-field text document in which: different modalities of the table are represented as separate fields, and a concatenation of all the modalities is represented as a separate, auxiliary field
(para.[0042], [0053]: web snapshot can include tables in HTML format, table has a subject column, and column headers, columns/attributes/fields in the table are the same as a separate, auxiliary fields); 
receive a query
(para.[0074]: keyword search or query contains terms); 
execute the query on the multi-field text documents, to retrieve a list of preliminarily- ranked candidate tables out of the plurality of tables
(fig. 3 & 4, para. [0087]-[0096]: table list of one or more tables, each table has keywords hit for at least one or more query token (keyword), ranking one or more tables in the list based on the approximate ranking score of each table to provide filtered table list 318, para.[0078]: table list comprises candidate tables); 
calculate an intrinsic table similarity score for each of the candidate tables, based on the query and the auxiliary field
(para.[0136]-[0142]: ranking features such as how many subject column values have keyword hits, how much it overlaps with keyword hits, how much overlap between the subject column name and query, fig.9 and para.[0136]-[0137], [0143]: ranker 903 using one of ranking features to calculated a ranking feature weight for a table); 
calculate an extrinsic table similarity score for each of the candidate tables, based on a cluster hypothesis of the candidate tables
(para.[0139]: ranking feature such as keyword hits/matches in attribute column names caption, url, title, page level heading, all the headings combined (≈ cluster hypothesis), fig.9 and para.[0136]-[0137], [0143]: ranker 903 using another one of ranking features to calculated another ranking feature weight for the table); 
combine: the preliminary rankings, the intrinsic table similarity scores, and the extrinsic table similarity scores, to re-rank the candidate tables; and provide an ordered list of the re-ranked candidate tables
(para. [0143], [0150]: sum of the weighs of ranking features of a table, the weight sum of features is a score can be used to rank candidate table relative to other candidate tables).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zoryn et al. (US 2016/0012052) and further in view of Shangsong Liang (Manifold Learning for Rank Aggregation – published April 23-27, 2018).
Claim 3 is rejected for the reasons set forth hereinabove for claim 1.  Though Zoryn discloses the calculation of the extrinsic table similarity scores (para.[0139]).  Zoryn also discloses the table in the web document (para.[0005]). However, Zoryn does not disclose other limitation in claim.
Liang discloses calculating an inter-table similarity of every pair of tables of the candidate tables, and 23P201908294US01 performing manifold-based ranking of the candidate tables, based on the calculated inter-table similarities and on the preliminary rankings (page 1737, 4.1 Manifold-based fusion: the inter-document similarity of documents di and dj  as Wij = sim(di, dj), and the Score fManX based on the Wij).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Liang’s teachings into Zoryn’s teaching to provide the inter-document similarity and the manifold based fusion method for enhancing the performance of manifold learning for rank aggregation as suggested by Liang (page 1735, 2nd col. last 3 lines).
Claim 12 is rejected for the reasons set forth hereinabove for claim 10.  Though Zoryn discloses the calculation of the extrinsic table similarity scores (para.[0139]).  Zoryn also discloses the table in the web document (para.[0005]). However, Zoryn does not disclose other limitation in claim.
Liang discloses said calculation of the extrinsic table similarity scores comprises: calculating an inter-table similarity of every pair of tables of the candidate tables, and performing manifold-based ranking of the candidate tables, based on the calculated inter-table similarities and on the preliminary rankings (page 1737, 4.1 Manifold-based fusion: the inter-document similarity of documents di and dj  as Wij = sim(di, dj), and the Score fManX based on the Wij).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Liang’s teachings into Zoryn’s teaching to provide the inter-document similarity and the manifold based fusion method for enhancing the performance of manifold learning for rank aggregation as suggested by Liang (page 1735, 2nd col. last 3 lines).
Claim 20 is rejected for the reasons set forth hereinabove for claim 19 and furthermore Zoryn discloses said calculation of the intrinsic table similarity score comprises, for each of the candidate tables: 27P201908294US01 extracting candidate passages from the auxiliary field using a partially-overlapping sliding window (para.[0136]-[0137]: overlap between the query and subject column name of the table), calculating a relevancy of the query to each of the candidate passages, biasing the calculated relevancies in favor of candidate passages appearing earlier in the auxiliary field, and using a highest one of the biased calculated relevancies as the intrinsic table similarity score of the table (para.[0093], [0138]-[0140]: keyword hits/matches in the column, caption, title,…, ).
Though Zoryn discloses the calculation of the extrinsic table similarity scores (para.[0139]).  Zoryn also discloses the table in the web document (para.[0005]).  However, Zoryn does not disclose other limitation in claim.
Liang discloses calculating an inter-table similarity of every pair of tables of the candidate tables, and performing manifold-based ranking of the candidate tables, based on the calculated inter-table similarities and on the preliminary rankings (page 1737, 4.1 Manifold-based fusion: the inter-document similarity of documents di and dj  as Wij = sim(di, dj), and the Score fManX based on the Wij).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Liang’s teachings into Zoryn’s teaching to provide the inter-document similarity and the manifold based fusion method for enhancing the performance of manifold learning for rank aggregation as suggested by Liang (page 1735, 2nd col. last 3 lines).

The prior art made of record
The prior art made of record and not relied are considered pertinent to applicant’s disclosure.
TableSeer: Automatic Table Metadata Extraction and Searching in Digital Libraries, Liu discloses the method for table crawler, a table metadata extractor, a table ranking algorithm, and a table searching query interface. 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




08/05/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162